ORDER

PER CURIAM.
Jason K. Moore (Father) appeals the judgment of dissolution entered by the Circuit Court of Cape Girardeau County dissolving his marriage to Mandi M. Moore (Mother). Father challenges the trial court’s inclusion of private school tuition in a Form 14 calculation that supported the child support award.
We have reviewed the briefs of the parties and the record on appeal and find no error in any of the respects alleged. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
*740We affirm the judgment pursuant to Rule 84.16(b).